DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/866,310 filed on December 7, 2021.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1 to 3, 5 to 7, 9 to 11, 13, and 15 to 21 are allowed.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s Representative, Brian Hickman, Reg. No. 35,894, on March 4, 2022.
Please amend the claims, which were filed on August 4, 2021 with new versions as follows:
1. 	(Currently Amended) A method comprising: 
maintaining a first copy of one or more data items in a first system that comprises a first set 
of one or more computing devices; 
maintaining a second copy of the one or more data items in a second system that comprises 
a second set of one or more computing devices; 

respective copies of a first data item and a second data item of the one or more data items; 
receiving, at the first system, first information indicating that the second system committed 
an update to its copy of the first data item, wherein the first information includes a first pre-value that identifies a value of the second system's copy of the first data item before the update to the first data item was committed and a first updated value that identifies a value of the second system's copy of the first data item after the update to the first data item was committed; 
in response to the first system receiving the first information: 
determining that does not match a current value 
of the first data item within the first system; 
in response to determining that the first pre-value does not match the current value 
of the first data item within the first system: 
comparing, at the first system, a local timestamp associated with the first data 
item with a remote timestamp associated with the first data item; and 
updating the first data item at the first system to the first updated value only 
when the local timestamp represents a point in time that is older than a point in time represented by the remote timestamp; 
receiving, at the first system, second information indicating that the second system 
committed an update to its copy of the second data item, wherein the second information includes a second pre-value that identifies a value of the second system's copy of the second data item before the update of the second data item was committed and a second updated value that identifies a value of the second 
in response to the first system receiving the second information: 
determining, at the first system, that the second pre-value associated with the 
committed update to the second system's copy of the second data item matches a current value of the second data item within the first system.
2. 	(Previously Presented) The method of Claim 1 wherein (a) the local-timestamp associated with the first data item and (b) the remote-timestamp associated with the first data item are generated by clocks that are synchronized.
3. 	(Previously Presented) The method of Claim 1 wherein (a) the local-timestamp associated with the first data item and (b) the remote-timestamp associated with the first data item are generated by clocks that are not synchronized.
4. 	(Cancelled)
5. 	(Currently Amended) The method of Claim 1 further comprising generating the first information based on entries in a commit log of a database used by the second 
6. 	(Previously Presented) The method of Claim 5 wherein an event record includes the remote-timestamp associated with the first data item.
7. 	(Currently Amended) The method of Claim 1 wherein the local-timestamp associated with the first data item 
8.	(Cancelled)

maintaining a first copy of one or more data items in a first system that comprises a first set 
of one or more computing devices; 
maintaining a second copy of the one or more data items in a second system that comprises 
a second set of one or more computing devices; 
allowing the first system and the second system to independently commit updates to their 
respective copies of a first data item and a second data item of the one or more data items; 
receiving, at the first system, first information indicating that the second system committed 
an update to its copy of the first data item, wherein the first information includes a first pre-value that identifies a value of the second system's copy of the first data item before the update to the first data item was committed and a first updated value that identifies a value of the second system's copy of the first data item after the update to the first data item was committed; 
in response to the first system receiving the first information: 
determining whether the first pre-value matches a current value of the first data item 
within the first system; 
in response to determining that the first pre-value does not match the current value 
of the first data item within the first system: 
comparing, at the first system, a local timestamp associated with the first data 
item with a remote timestamp associated with the first data item; and 
updating the first data item at the first system to the first updated value only 
a point in time represented by the remote timestamp; 
receiving, at the first system, second information indicating that the second system 
committed an update to its copy of the second data item, wherein the second information includes a second pre-value that identifies a value of the second system's copy of the second data item before the update of the second data item was committed and a second updated value that identifies a value of the second system's copy of the second data item after the update of the second data item was committed; 
in response to the first system receiving the second information: 
determining, at the first system, that the second pre-value associated with the 
committed update to the second system's copy of the second data item matches a current value of the second data item within the first system.
10. 	(Currently Amended) The one or more non-transitory computer-readable media of Claim 9 wherein (a) the local-timestamp associated with the first data item and (b) the remote-timestamp associated with the first data item are generated by clocks that are synchronized.
11. 	(Previously Presented) The one or more non-transitory computer-readable media of Claim 9 wherein (a) the local-timestamp associated with the first data item and (b) the remote-timestamp associated with the first data item are generated by clocks that are not synchronized.
12. 	(Cancelled)
13. 	(Currently Amended) The one or more non-transitory computer-readable media of Claim 9, wherein the one or more sequences of instructions further comprise instructions that, when executed by the one or more computing devices, cause: generating the first information based on second 
14. 	(Cancelled)
15. 	(Previously Presented) The one or more non-transitory computer-readable media of Claim 9 wherein the local-timestamp associated with the first data item is a commit time of a most recent change to the first data item.
16. 	(Currently Amended) The one or more non-transitory computer-readable media of Claim 9 wherein the remote-timestamp associated with the first data item is a commit time of the committed update associated with the first data item made by the second 
17. 	(Currently Amended) A plurality of computing systems, wherein each computing system includes one or more computing devices, the plurality of computing systems comprising: 
a first system that maintains a first copy of a first data item and a second data item; and 
a second system that maintains a second copy of the first data item and the second data item; wherein the first system and the second system independently commit updates to their 
respective copies of the first data item and the second data item; 
wherein the first system is configured to resolve update conflicts in response to receiving, at 
the first system, first information indicating that the second system committed an update to its copy of the first data item, wherein the first information includes a first pre-value that identifies a a 
determining, at the first system, whether the first pre-value associated with the 
a current value of the first data item within the first system;[[:]]
in response to determining, at the first system, that the first pre-value does not match 
the current value of the first data item within the first system: 
comparing, at the first system, a local timestamp associated with the first data 
item with a remote timestamp associated with the first data item; and 
updating the first data item at the first system to the first updated value only 
when the local timestamp represents a point in time that is older than a point in time represented by the remote timestamp; 
wherein the first system is configured to, in response to receiving second information 
indicating that the second system committed an update to its copy of the second data 
item, wherein the second information includes a second pre-value that identifies a a 
determine 
the committed update to the second system's copy of the second data item matches a 

18. 	(Previously Presented) The method of Claim 1 wherein: the first copy of the first data item is stored according to a first schema; the second copy of the first data item is stored according to a second schema; and the first schema is different from the second schema.  

20. 	(Previously Presented) The one or more non-transitory computer-readable media of Claim 9 wherein: the first copy of the first data item is stored according to a first schema; the second copy of the first data item is stored according to a second schema; and the first schema is different from the second schema.  
21. 	(Currently Amended) The one or more non-transitory computer-readable media of Claim 9 wherein: the first copy of the first data item is stored in a particular table maintained in the first system; and the second copy of the first data item is stored in a plurality of tables maintained [[by]] in the second system.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 9, and 17.
More specifically, the prior art of record does not specifically suggest the combination of “in response to the receiving the first information, determining whether the first pre-value matches a current value of the first data item within the first system, in response to determining that the first pre-value does not match the current value of the first data item within the first system: comparing, at the first system, a local timestamp associated with the first data item with a remote timestamp associated with the first data item; and updating the first data item at the first system to the first updated value only when the local timestamp represents a point in time that is older than a point in 
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 9, and 17 are allowed.  The dependent claims 2, 3, 5 to 7, 10, 11, 13, 15, 16, and 18 to 21, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Estrada et al., (U.S. Publication No. 2004/0230652) is directed to management of collaborative work environments, including the detection and resolution of conflicting updates, by comparing a previous revision identifier of an incoming updated item to a current revision identifier for the local item, and determining that a conflict exists when they do not match, where the conflict may be resolved by comparing the timestamps of the items and selecting the item with the newest timestamp.  However, Estrada does not appear to expressly disclose the determining that the pre-value of the item does not match the current value of the item, and in response to determining the values do not match, performing the comparison of timestamps and the updating of the item accordingly.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169